DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paku et al. (Pub. No. US 2011/0265286).
As to claim 1, Paku discloses a grommet 10 comprising: 
a water stopping part 12 (¶0002) with an annular shape that is inserted into a penetration hole formed in an attachment panel so as to stop water (figs. 1A-5); 
closing parts  14, 13 disposed on one side and the other side, respectively, of the water stopping part in an axial direction in a manner of stretching to an inside in a radial direction of the water stopping part so as to close the annular shape of the water stopping part; 
tubular parts 11, 16 and 17 (figs. 2-3) provided penetrating centers of the closing parts, respectively, and allowing a wiring material W/H to be inserted thereinto; and 
a plurality of slit parts 22 (fig. 2) that divide one of the tubular parts and one of the closing parts that is provided with the one tubular part continuously to the water stopping part.  
As to claim 2, Paku discloses that the slit parts are disposed at equal intervals with the one tubular part being a center (figs. 2, 4A-4B).  
As to claim 9, Paku discloses a wire harness W/H (fig. 1A) comprising: 
a wiring material W/H with conductivity; and 
a grommet 10 provided to the wiring material, wherein the grommet includes: 
a water stopping part 12 (¶0002) with an annular shape that is inserted into a penetration hole formed in an attachment panel so as to stop water (figs. 1A, 5); 
closing parts 14, 13 disposed on one side and the other side, respectively, of the water stopping part in an axial direction in a manner of stretching to an inside in a radial direction of the water stopping part so as to close the annular shape of the water stopping part; 
tubular parts 11, 16, and 17 (figs. 2-3) provided penetrating centers of the closing parts, respectively, and allowing a wiring material to be inserted thereinto; and 
a plurality of slit parts 22 (fig. 2) that divide one of the tubular parts and one of the closing parts that is provided with the one tubular part continuously to the water stopping part.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paku et al. (Pub. No. US 2011/0265286) in view of Okuhara et al. (Pub. No. US 2002/0036098).
As to claim 3, Paku does not disclose that the slit parts divide the one tubular part and the one closing part into four sections.  
Okuhara discloses that the slit parts 25a’, 12a’ divide the one tubular part and the one closing part into four sections (fig. 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the slit parts of Paku divide the one tubular part and the one closing part into four sections as similarly taught by Okuhara in order to help with the insertion of the wiring harness (¶0041, 0117, 130).
As to claim 4, Paku does not disclose that the slit parts divide the one tubular part and the one closing part into four sections.  
Okuhara discloses that the slit parts 25a’, 12a’ divide the one tubular part and the one closing part into four sections (fig. 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the slit parts of Paku divide the one tubular part and the one closing part into four sections as similarly taught by Okuhara in order to help with the insertion of the wiring harness (¶0041, 0117, 130).

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakata (Pub. No. US 2004/0154819).
As to claim 5, Paku does not disclose at least one pipe member provided penetrating the other closing part, wherein at least one of the slit parts is formed surrounding the pipe member.  
Sakata discloses at least one pipe member 22, 23 provided penetrating the other closing part (fig. 6), wherein at least one of the slit parts 24 is formed surrounding the pipe member (fig. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the grommet of Paku have at least one pipe member provided penetrating the other closing part, and wherein at least one of the slit parts be formed surrounding the pipe member as similarly taught by Sakata in order to provide a grommet that can reliably fit a hose (¶0013).
As to claim 6, Paku does not disclose at least one pipe member provided penetrating the other closing part, wherein at least one of the slit parts is formed surrounding the pipe member.  
Sakata discloses at least one pipe member 22, 23 provided penetrating the other closing part (fig. 6), wherein at least one of the slit parts 24 is formed surrounding the pipe member (fig. 6 shows a tubular member 21b, 21c with a slit in between; the slit continues into the surrounding slit 24).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the grommet of Paku have at least one pipe member provided penetrating the other closing part, and wherein at least one of the slit parts be formed surrounding the pipe member as similarly taught by Sakata in order to provide a grommet that can reliably fit a hose (¶0013).

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paku et al. (Pub. No. US 2011/0265286) in view of Okuhara et al. (Pub. No. US 2002/0036098) as applied to claims 3 and 4 respectively above, and further in view of Sakata (Pub. No. US 2004/0154819).
As to claim 7, Paku does not disclose at least one pipe member provided penetrating the other closing part, wherein at least one of the slit parts is formed surrounding the pipe member.  
Sakata discloses at least one pipe member 22, 23 provided penetrating the other closing part (fig. 6), wherein at least one of the slit parts 24 is formed surrounding the pipe member (fig. 6 shows a tubular member 21b, 21c with a slit in between; the slit continues into the surrounding slit 24).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the grommet of Paku have at least one pipe member provided penetrating the other closing part, and wherein at least one of the slit parts be formed surrounding the pipe member as similarly taught by Sakata in order to provide a grommet that can reliably fit a hose (¶0013).
As to claim 8, Paku does not disclose at least one pipe member provided penetrating the other closing part, wherein at least one of the slit parts is formed surrounding the pipe member.  
Sakata discloses at least one pipe member 22, 23 provided penetrating the other closing part (fig. 6), wherein at least one of the slit parts 24 is formed surrounding the pipe member (fig. 6 shows a tubular member 21b, 21c with a slit in between; the slit continues into the surrounding slit 24).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the grommet of Paku have at least one pipe member provided penetrating the other closing part, and wherein at least one of the slit parts be formed surrounding the pipe member as similarly taught by Sakata in order to provide a grommet that can reliably fit a hose (¶0013).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Goto et al. (JP 2011-223756A) discloses a cable grommet with slits dividing a tubular portion into four portions.
Nakamura (JP2003230213A) discloses a cable grommet with a plurality of slits.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMOL H PATEL whose telephone number is (571)270-7833.  The examiner can normally be reached on 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIMOTHY THOMPSON can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/AMOL H PATEL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847